

117 HRES 256 IH: Expressing the sense of the House of Representatives that the fencing installed around the perimeter of the United States Capitol should be removed and the mission of the National Guard in the District of Columbia in response to the attacks on the Capitol on January 6, 2021, should be ended.
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 256IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Van Drew (for himself, Mr. Graves of Missouri, Mr. Weber of Texas, Mr. Carl, Mr. Biggs, Mr. Norman, Mr. C. Scott Franklin of Florida, Mr. Fallon, Mr. Tiffany, Mr. Babin, Mr. Duncan, Mr. Mullin, Mr. Westerman, Mr. Obernolte, Mr. Banks, Mr. Bilirakis, Mr. Gohmert, Mr. Rice of South Carolina, Mrs. Harshbarger, Mr. Jackson, Mr. Budd, Mr. Gaetz, Mr. Owens, Mr. Calvert, Mr. Gibbs, Mr. Donalds, Mr. Sessions, Mr. Smith of Missouri, Mr. Bishop of North Carolina, Mr. Lamborn, Mr. Posey, Mr. Curtis, Mr. Gooden of Texas, Mr. Hice of Georgia, Mr. Good of Virginia, Mr. Stewart, and Mr. Crawford) submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that the fencing installed around the perimeter of the United States Capitol should be removed and the mission of the National Guard in the District of Columbia in response to the attacks on the Capitol on January 6, 2021, should be ended.That the House of Representatives—(1)urges the United States Capitol Police Board to direct the Architect of the Capitol to remove any of the fencing installed around the perimeter of the United States Capitol Buildings and Grounds (as defined and described in sections 5101 and 5102 of title 40, United States Code) during January 2021 in response to the attacks on the Capitol on January 6, 2021; and(2)recommends the end of the mission of the National Guard in the District of Columbia in response to such attacks on the Capitol.